NUMBER 13-10-00001-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



MARJORIE WILLIS, AS THE REPRESENTATIVE 
OF THE ESTATE OF CLAYTON T. WILLIS, DECEASED,	Appellant,

v.


MARITZA ANAYA,	Appellee.



On appeal from the 370th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez, Justices Yañez and Vela

Memorandum Opinion Per Curiam

	This case is before the Court on appellant's unopposed motion for remand in aid of
settlement.  The parties have reached an agreement with regard to the disposition of the
matters currently on appeal.  Pursuant to agreement, the parties request this Court to set
aside the trial court's judgment without regards to the merits, and remand this case to the
trial court for rendition of judgment in accordance with the agreement of the parties.  
	The unopposed motion to set aside the trial court's judgment and remand the case
is GRANTED.  Accordingly, we set aside the trial court's judgment without regard to the
merits, and REMAND this case to the trial court for rendition of judgment in accordance
with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Costs will be taxed against
appellant. See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the court will tax
costs against the appellant.").  
 
									PER CURIAM
Delivered and filed the
25th day of February, 2010.